              Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 1 of 34




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------x
  ELIZABETH FLINT                                                       CV

                                              Plaintiff,
                      v.                                                COMPLAINT

  ALLEN/ORCHARD, LLC, ROCKWOOD                                          JURY TRIAL REQUESTED
  ENTERTAINMENT, INC., ROCKWOOD MUSIC
  CORPORATION AND KENROCK
  ENTERPRISES, LLC

                                              Defendants.
  ---------------------------------------------------------------x

                                                COMPLAINT

        Plaintiff Elizabeth Flint (hereafter referred to as "plaintiff”), by counsel, Parker Hanski

LLC, as and for the Complaint in this action against Defendants Allen/Orchard, LLC, Rockwood

Entertainment, Inc., Rockwood Music Corporation and Kenrock Enterprises, LLC (together

referred to as "defendants") hereby alleges as follows:

                                      NATURE OF THE CLAIMS

        1.       This lawsuit opposes pervasive, ongoing and inexcusable disability discrimination

by the defendants. In this action, plaintiff seeks declaratory, injunctive and equitable relief, as

well as monetary damages and attorney’s fees, costs and expenses to redress defendants'

unlawful disability discrimination against plaintiff, in violation of Title III of the Americans with

Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et seq. and its implementing regulations, the New

York State Executive Law (the "Executive Law''), § 296, New York State Civil Rights Law, §

40, and the Administrative Code of the City New York (the ''Administrative Code''), § 8-107.

Plaintiff also alleges claims for Negligence. As explained more fully below, defendants own,

lease, lease to, operate and control a place of public accommodation that violates the above-

                                                        1
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 2 of 34



mentioned laws. Defendants are vicariously liable for the acts and omissions of their employees

and agents for the conduct alleged herein.

       2.      These defendants made a financial decision to ignore the explicit legal

requirements for making their place of public accommodation accessible to persons with

disabilities – all in the hopes that they would never be caught. In so doing, defendants made a

calculated, but unlawful, decision that disabled customers are not worthy. The day has come for

defendants to accept responsibility. This action seeks to right that wrong via recompensing

plaintiff and making defendants’ place of public accommodation fully accessible so that plaintiff

can finally enjoy the full and equal opportunity that defendants provide to non-disabled

customers.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 12188 and 28

U.S.C. §§ 1331 and 1343 as this action involves federal questions regarding the deprivation of

plaintiff's rights under the ADA. The Court has supplemental jurisdiction over plaintiff's related

claims arising under the New York State and City laws pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

defendants’ acts of discrimination alleged herein occurred in this district and defendants’ place

of public accommodation that are the subject of this action are located in this district.

                                             PARTIES

       5.      At all times relevant to this action, plaintiff Elizabeth Flint has been and remains

currently a resident of the State and City of New York.




                                                  2
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 3 of 34



       6.       At all times relevant to this action, plaintiff Elizabeth Flint has been and remains a

wheelchair user. Plaintiff suffers from medical conditions that inhibit walking and restrict body

motion range and movement.

       7.       Defendant Allen/Orchard, LLC owns the property located at 192-196 Allen Street

in New York County, New York (hereinafter referred to as “192-196 Allen Street”).

       8.       Defendant Allen/Orchard, LLC is licensed to do and does business in New York

State. Defendants Rockwood Entertainment, Inc., Rockwood Music Corporation and Kenrock

Enterprises, LLC are licensed to do and do business in New York State.

       9.       At all relevant times, defendants Rockwood Entertainment, Inc., Rockwood

Music Corporation and Kenrock Enterprises, LLC operate and/or lease property located at 192-

196 Allen Street from defendant Allen/Orchard, LLC (hereinafter referred to as the “Rockwood

Music Hall premises”).

       10.      Upon information and belief, Allen/Orchard, LLC and Rockwood Entertainment,

Inc., Rockwood Music Corporation and Kenrock Enterprises, LLC have a written lease

agreement(s).

       11.      Upon information and belief, defendants are related companies under common

control.

                ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

       12.      Each of the defendants is a public accommodation as each owns, leases, leases to,

controls and/or operates a place of public accommodation, the Rockwood Music Hall premises

located at 192-196 Allen Street, within the meaning of the ADA (42 U.S.C. § 12181 and 28

C.F.R. § 36.104), the Executive Law (§ 292(9)) and the Administrative Code (§ 8-102(9)).




                                                  3
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 4 of 34



       13.       The Rockwood Music Hall premises is a place of public accommodation within

the meaning of the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§

292(9)) and the Administrative Code (§ 8-102(9)) as it is operated by private entities and its

operations affect commerce.

       14.       Numerous architectural barriers exist at defendants’ place of public

accommodation that prevent and/or restrict access to plaintiff, a person with a disability.

       15.       Upon information and belief, 192-196 Allen Street was designed and constructed

for first possession after January 26, 1993.

       16.       At some time after January 1992, defendants made alterations to 192-196 Allen

Street, including areas adjacent and/or attached to 192-196 Allen Street.

       17.       At some time after January 1992, defendants made alterations to the Rockwood

Music Hall premises, and to areas of 192-196 Allen Street related to the Rockwood Music Hall

premises.

       18.       At some time after January 1992, defendants altered the primary function areas of

the Rockwood Music Hall premises and 192-196 Allen Street that relate to the Rockwood Music

Hall premises.

       19.       Since the effective date of § 27-292 of the Administrative Code (also known as

“Local Law 58”), defendants have constructed and/or made alterations to the Rockwood Music

Hall premises, and to areas of 192-196 Allen Street related to the Rockwood Music Hall

premises.

       20.       Within the past three years of filing this action, plaintiff attempted to and desired

to access the Rockwood Music Hall premises.




                                                   4
               Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 5 of 34



       21.      The services, features, elements and spaces of defendants’ place of public

accommodation are not readily accessible to, or usable by plaintiff as required by the Americans

with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix A, and adopted by

the United States Department of Justice in 1991 as the Standards for Accessible Design (“1991

Standards”) or the revised final regulations implementing Title III of the ADA adopted by the

United States Department of Justice in 2010 as the 2010 Standards for Accessible Design (“2010

Standards”).

       22.      The services, features, elements and spaces of defendants’ place of public

accommodation are not readily accessible to, or usable by plaintiff as required by the

Administrative Code § 27-292 et. seq.

       23.      Because of defendants’ failure to comply with the above-mentioned laws,

including but not limited to the 1991 Standards or the 2010 Standards and the Administrative

Code, plaintiff was and has been unable to enjoy safe, equal and complete access to defendants’

place of public accommodation.

       24.      Defendants' place of public accommodation has not been designed, constructed,

or altered in compliance with the 1991 Standards, the 2010 Standards, the Administrative Code,

the Building Code of the City of New York (“BCCNY”), or the 2014 New York City

Construction Code (“2014 NYC”).

       25.      Barriers to access that plaintiff encountered and/or which exist at the defendants’

place of public accommodation include, but are not limited to, the barriers identified below, and

result from:

    I. The public entrance to Stage 1 is not accessible. See below.
       Defendants fail to provide that at least 50% of all its public entrances are accessible.
       See 1991 Standards 4.1.3.8(a)(i).



                                                 5
           Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 6 of 34



      Defendants fail to provide that at least 60% of all its public entrances are accessible.
      See 2010 Standards 206.4.1.
      Defendants fail to provide that ALL of its public entrances are accessible. See 2014 NYC
      1105.1.

 II. The exterior entrance/exit door lacks level maneuvering clearances at the pull side of the
     door. The sidewalk at the door slopes within 60 inches perpendicular to the doorway.
     Furthermore, the storefront is within 18 inches parallel to the doorway beyond the latch.
     Defendants fail to provide an accessible door with level maneuvering clearances. 60
     inches perpendicular to the doorway for 18 inches parallel to the doorway beyond the
     latch is required for a forward approach to the pull side of a door. See 1991 Standards
     4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

III. The exterior entrance/exit door lacks level maneuvering clearances at the push side of the
     door. The opposite wall (of the vestibule) is within 48 inches perpendicular to the
     doorway.
     Defendants fail to provide an accessible door with level maneuvering clearances. 48
     inches perpendicular to the doorway is required for a forward approach to the push side
     of a door. See 1991 Standards 4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

IV. There is less than 48 inches between the exterior entrance/exit door and the interior
    exit/exit door (at the vestibule).
    At two doors in a series (or at a vestibule), defendants fail to provide a level floor area
    that is 48 inches between the two doors plus the width of doors swinging into the space.
    See 1991 Standards 4.13.7, 2010 Standards 404.2.6, and 2014 NYC 404.2.5.

 V. There is no room for a tuning between the exterior entrance/exit door and the interior
    exit/exit door (at the vestibule).
    At two doors in a series (or at a vestibule), defendants fail to provide a level tuning space
    between the two doors. See 2014 NYC 404.2.5.

VI. The interior entrance/exit door lacks level maneuvering clearances at the pull side of the
    door. The opposite wall (of the vestibule) is within 60 inches perpendicular to the
    doorway. Furthermore, the side wall (of the vestibule) is within 18 inches parallel to the
    doorway beyond the latch.
    Defendants fail to provide an accessible door with level maneuvering clearances. 60
    inches perpendicular to the doorway for 18 inches parallel to the doorway beyond the
    latch is required for a forward approach to the pull side of a door. See 1991 Standards
    4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

VII. There is no accessible seating at the bar. Furthermore, no accessible tables are provided in
     the surrounding dining area.
     Where food or drink is served at counters exceeding 34 inches in height for consumption
     by customers seated on stools or standing at the counter, a portion of the main counter
     which is 60 inches in length minimum shall be accessible or service shall be available at
     accessible tables within the same area. See 1991 Standards 5.2.

                                               6
           Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 7 of 34



      Where dining surfaces are provided for the consumption of food or drink, at least 5
      percent of the seating spaces and standing spaces at the dining surfaces shall be
      accessible. See 2010 Standards 226.1, and 2014 NYC 1109.10.

VIII. The toilet room is not accessible. See below.
      Defendants fail to provide accessible toilet facilities. See 1991 Standards 4.1.3(11), 2010
      Standards 213.1, and 2014 NYC 1109.2.

 IX. The door at the toilet room lacks level maneuvering clearances at the push side of the
     door. The water closet is within 48 inches perpendicular to the doorway.
     Defendants fail to provide an accessible door with level maneuvering clearances. 48
     inches perpendicular to the doorway is required for a forward approach to the push side
     of a door. See 1991 Standards 4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

  X. The door at the toilet room has door hardware that requires tight grasping and twisting of
     the wrist to operate.
     Defendants fail to provide handles, pulls, latches, locks, and other operable parts that
     are operable with one hand and do not require tight grasping, pinching, or twisting of the
     wrist. See 1991 Standards 4.13.9, 2010 Standards 404.2.7, and 2014 NYC 404.2.6.

 XI. The door at the toilet room has a privacy latch that is outside of an accessible reach range.
     Defendants fail to provide operable parts within an accessible reach range. See 1991
     Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

XII. The door at the toilet room has a privacy latch that requires pinching to operate.
     Defendants fail to provide handles, pulls, latches, locks, and other operable parts that
     are operable with one hand and do not require tight grasping, pinching, or twisting of the
     wrist. See 1991 Standards 4.13.9, 2010 Standards 404.2.7, and 2014 NYC 404.2.6.

XIII. The toilet room lacks a turning space.
      Defendants fail to provide the required turning space within accessible toilet and bathing
      facilities. See 1991 Standards 4.23.3, 2010 Standards 603.2.1, and 2014 NYC 603.2.1.

XIV. The toilet room has a coat hook that is outside of an accessible reach range.
     Defendants fail to provide operable parts within an accessible reach range. See 1991
     Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

XV. The toilet room lacks an accessible water closet. See below.
    Defendants fail to provide at least one accessible water closet within accessible toilet and
    bathing facilities. See 1991 Standards 4.23.4, 2010 Standards 213.3.2, and 2014 NYC
    1109.2.

XVI. The toilet room lacks a water closet that is located 16” to 18” from the side wall.
     Defendants fail to provide an accessible standard water closet positioned with the
     centerline of the water closet 16 inches minimum to 18 inches maximum from the side



                                               7
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 8 of 34



        wall or partition. See 1991 Standards 4.16.2, 2010 Standards 604.2, and 2014 NYC
        604.2.

XVII. The toilet room lacks a water closet with the required clearances. The lavatory and a trash
      receptacle are within the required clearances.
      Defendants fail to provide a clearance around the accessible water closet that is 60
      inches minimum measured perpendicular from the side wall and 56 inches minimum
      measured perpendicular from the rear wall. See 1991 Standards 4.17.3, 2010 Standards
      604.3.1, and 2014 NYC 604.3.1.

XVIII. The toilet room lacks a water closet with a toilet paper dispenser in the incorrect location.
       Defendants fail to provide an accessible water closet with a toilet paper dispensers that is
       located 7 inches minimum and 9 inches maximum in front of the water closet measured to
       the centerline of the dispenser. See 2010 Standards 604.7, and 2014 NYC 604.7.

 XIX. The toilet room lacks a water closet with compliant grab bars.
      Defendants fail to provide an accessible water closet with a side wall grab bar that is 42
      inches long minimum, located 12 inches maximum from the rear wall and extending 54
      inches minimum from the rear wall. See 1991 Standards 4.16.4, 2010 Standards 604.5.1,
      and 2014 NYC 604.5.1.
      Defendants fail to provide an accessible water closet with a vertical side wall grab bar.
      See 2014 NYC 604.5.1.
      Defendants fail to provide an accessible water closet with a rear wall grab bar that is 36
      inches long minimum and extend from the centerline of the water closet 12 inches
      minimum on one side and 24 inches minimum on the other side. See 1991 Standards
      4.16.4, 2010 Standards 604.5.2, and 2014 NYC 604.5.2.

  XX. The toilet room lacks a water closet with a flush control located on the open side of the
      water closet. The flush control is on the closed side of the fixture.
      Defendants fail to provide an accessible water closet with a flush control located on the
      open side of the water closet. See 1991 Standards 4.16.5, 2010 Standards 604.6, and
      2014 NYC 604.6.

 XXI. The toilet room lacks an accessible lavatory. See below.
      Defendants fail to provide at least one accessible lavatory within accessible toilet and
      bathing facilities. See 1991 Standards 4.23.6, 2010 Standards 213.3.4, and 2014 NYC
      1109.2.

XXII. The toilet room lacks a lavatory with a clear floor space for a forward approach.
      Defendants fail to provide accessible lavatories and/or sinks with a clear floor space of
      30 inches by 48 inches positioned for a forward approach and the required knee and toe
      clearance. See 1991 Standards 4.19.3 and 4.24.5, 2010 Standards 606.2, and 2014 NYC
      606.2.

XXIII. The toilet room lacks a lavatory with protected hot water and drain pipes.



                                                 8
               Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 9 of 34



          Defendants fail to provide accessible lavatories and/or sinks with water supply and drain
          pipes that are insulated or otherwise configured to protect against contact. See 1991
          Standards 4.19.4, 2010 Standards 606.5, and 2014 NYC 606.6.

 XXIV. The toilet room lacks a mirror that is not more than 40” above the finish floor.
       Defendants fail to provide an accessible mirror (when located above lavatories or
       countertops) that is installed with the bottom edge of the reflecting surface 40 inches
       maximum above the finish floor within accessible toilet and bathing facilities. See 1991
       Standards 4.19.6, 2010 Standards 603.3, and 2014 NYC 603.3.

  XXV. The toilet room has a paper towel dispenser that is outside of an accessible reach range.
       Defendants fail to provide operable parts within an accessible reach range. See 1991
       Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

 XXVI. The exit door is not accessible. The public entrance is also an exit and is not accessible as
       described above.
       Defendants fail to provide accessible means of egress in the number required by the
       code. See 1991 Standards 4.1.3(9), 2010 Standards 207.1, and 2014 NYC 1007.1.

  STAGE 2

 XXVII. The public entrance to Stage 2 is not accessible. See below.
        Defendants fail to provide that at least 50% of all its public entrances are accessible.
        See 1991 Standards 4.1.3.8(a)(i).
        Defendants fail to provide that at least 60% of all its public entrances are accessible.
        See 2010 Standards 206.4.1.
        Defendants fail to provide that ALL of its public entrances are accessible. See 2014 NYC
        1105.1.

XXVIII. The exterior entrance/exit door lacks level maneuvering clearances at the pull side of the
        door. The sidewalk at the door slopes within 60 inches perpendicular to the doorway.
        Defendants fail to provide an accessible door with level maneuvering clearances. 60
        inches perpendicular to the doorway for 18 inches parallel to the doorway beyond the
        latch is required for a forward approach to the pull side of a door. See 1991 Standards
        4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

 XXIX. The interior entrance/exit door lacks level maneuvering clearances at the pull side of the
       door. The side wall (of the vestibule) is within 18 inches parallel to the doorway beyond
       the latch.
       Defendants fail to provide an accessible door with level maneuvering clearances. 60
       inches perpendicular to the doorway for 18 inches parallel to the doorway beyond the
       latch is required for a forward approach to the pull side of a door. See 1991 Standards
       4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

   XXX. An accessible route is not provided between the main floor area and the entrance/exit
        doorways. There are steps just beyond the entrance/exit doorways.

                                                  9
              Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 10 of 34



          Defendants fail to provide an accessible route to each portion of the building that
          connects to accessible building entrances. See 1991 Standards 4.1.2(2), 2010 Standards
          206.2.4, and 2014 NYC 1104.3.
          Defendants fail to provide an accessible route to each level and mezzanine required to be
          accessible. See 1991 Standards 4.1.3(5), 2010 Standards 206.2.3, and 2014 NYC 1104.4
          Defendants fail to provide that changes in level greater than 1/2-inch high are ramped.
          See 1991 Standards 4.3.8, 2010 Standards 303.4, and 2014 NYC 303.3.

  XXXI. An accessible route is not provided between the main floor area and the mezzanine.
        There are steps between the main floor area and the mezzanine.
        Defendants fail to provide an accessible route to each portion of the building that
        connects to accessible building entrances. See 1991 Standards 4.1.2(2), 2010 Standards
        206.2.4, and 2014 NYC 1104.3.
        Defendants fail to provide an accessible route to each level and mezzanine required to be
        accessible. See 1991 Standards 4.1.3(5), 2010 Standards 206.2.3, and 2014 NYC 1104.4
        Defendants fail to provide that changes in level greater than 1/2-inch high are ramped.
        See 1991 Standards 4.3.8, 2010 Standards 303.4, and 2014 NYC 303.3.

XXXII. There is no accessible seating at the bar. Furthermore, no accessible tables are provided in
       the surrounding dining area.
       Where food or drink is served at counters exceeding 34 inches in height for consumption
       by customers seated on stools or standing at the counter, a portion of the main counter
       which is 60 inches in length minimum shall be accessible or service shall be available at
       accessible tables within the same area. See 1991 Standards 5.2.
       Where dining surfaces are provided for the consumption of food or drink, at least 5
       percent of the seating spaces and standing spaces at the dining surfaces shall be
       accessible. See 2010 Standards 226.1, and 2014 NYC 1109.10.

XXXIII. There is no accessible seating in the main floor area.
        Defendants fail to provide that at least 5% of the dining surfaces provided to customers
        are accessible. See 1991 Standard 5.1, 2010 Standards 226.1, and 2014 NYC 1109.10.

 XXXIV. There is no accessible seating in the mezzanine area.
        Defendants fail to provide that at least 5% of the dining surfaces provided to customers
        are accessible. See 1991 Standard 5.1, 2010 Standards 226.1, and 2014 NYC 1109.10.

 XXXV. The north or south toilet rooms are not accessible. See below.
       Defendants fail to provide accessible toilet facilities. See 1991 Standards 4.1.3(11), 2010
       Standards 213.1, and 2014 NYC 1109.2.

XXXVI. The door at the north toilet room lacks level maneuvering clearances at the pull side of
       the door. The bar is within 60 inches perpendicular to the doorway.
       Defendants fail to provide an accessible door with level maneuvering clearances. 60
       inches perpendicular to the doorway for 18 inches parallel to the doorway beyond the
       latch is required for a forward approach to the pull side of a door. See 1991 Standards
       4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

                                                 10
                Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 11 of 34




XXXVII. The door at the north toilet room lacks level maneuvering clearances at the push side of
        the door. The toilet room is very small, and the opposite wall and fixtures are within 48
        inches perpendicular to the doorway.
        Defendants fail to provide an accessible door with level maneuvering clearances. 48
        inches perpendicular to the doorway is required for a forward approach to the push side
        of a door. See 1991 Standards 4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

XXXVIII. The door at the north toilet room has door hardware that requires tight grasping and
         twisting of the wrist to operate.
         Defendants fail to provide handles, pulls, latches, locks, and other operable parts that
         are operable with one hand and do not require tight grasping, pinching, or twisting of the
         wrist. See 1991 Standards 4.13.9, 2010 Standards 404.2.7, and 2014 NYC 404.2.6.

 XXXIX. The door at the north toilet room has a privacy latch that is outside of an accessible reach
        range.
        Defendants fail to provide operable parts within an accessible reach range. See 1991
        Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

      XL. The door at the north toilet room has a privacy latch that requires pinching to operate.
          Defendants fail to provide handles, pulls, latches, locks, and other operable parts that
          are operable with one hand and do not require tight grasping, pinching, or twisting of the
          wrist. See 1991 Standards 4.13.9, 2010 Standards 404.2.7, and 2014 NYC 404.2.6.

     XLI. The north toilet room lacks a turning space.
          Defendants fail to provide the required turning space within accessible toilet and bathing
          facilities. See 1991 Standards 4.23.3, 2010 Standards 603.2.1, and 2014 NYC 603.2.1.

    XLII. The north toilet room has a coat hook that is outside of an accessible reach range.
          Defendants fail to provide operable parts within an accessible reach range. See 1991
          Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

   XLIII. The north toilet room lacks an accessible water closet. See below.
          Defendants fail to provide at least one accessible water closet within accessible toilet and
          bathing facilities. See 1991 Standards 4.23.4, 2010 Standards 213.3.2, and 2014 NYC
          1109.2.

   XLIV. The north toilet room lacks a water closet that is located 16” to 18” from the side wall.
         Defendants fail to provide an accessible standard water closet positioned with the
         centerline of the water closet 16 inches minimum to 18 inches maximum from the side
         wall or partition. See 1991 Standards 4.16.2, 2010 Standards 604.2, and 2014 NYC
         604.2.

    XLV. The north toilet room lacks a water closet with the required clearances. The lavatory and
         a trash receptacle are within the required clearances.



                                                   11
              Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 12 of 34



          Defendants fail to provide a clearance around the accessible water closet that is 60
          inches minimum measured perpendicular from the side wall and 56 inches minimum
          measured perpendicular from the rear wall. See 1991 Standards 4.17.3, 2010 Standards
          604.3.1, and 2014 NYC 604.3.1.

 XLVI. The north toilet room lacks a water closet with a toilet paper dispenser in the incorrect
       location.
       Defendants fail to provide an accessible water closet with a toilet paper dispensers that is
       located 7 inches minimum and 9 inches maximum in front of the water closet measured to
       the centerline of the dispenser. See 2010 Standards 604.7, and 2014 NYC 604.7.

XLVII. The north toilet room lacks a water closet with compliant grab bars.
       Defendants fail to provide an accessible water closet with a side wall grab bar that is 42
       inches long minimum, located 12 inches maximum from the rear wall and extending 54
       inches minimum from the rear wall. See 1991 Standards 4.16.4, 2010 Standards 604.5.1,
       and 2014 NYC 604.5.1.
       Defendants fail to provide an accessible water closet with a vertical side wall grab bar.
       See 2014 NYC 604.5.1.
       Defendants fail to provide an accessible water closet with a rear wall grab bar that is 36
       inches long minimum and extend from the centerline of the water closet 12 inches
       minimum on one side and 24 inches minimum on the other side. See 1991 Standards
       4.16.4, 2010 Standards 604.5.2, and 2014 NYC 604.5.2.

XLVIII. The north toilet room lacks a water closet with a flush control located on the open side of
        the water closet. The flush control is on the closed side of the fixture.
        Defendants fail to provide an accessible water closet with a flush control located on the
        open side of the water closet. See 1991 Standards 4.16.5, 2010 Standards 604.6, and
        2014 NYC 604.6.

 XLIX. The north toilet room lacks an accessible lavatory. See below.
       Defendants fail to provide at least one accessible lavatory within accessible toilet and
       bathing facilities. See 1991 Standards 4.23.6, 2010 Standards 213.3.4, and 2014 NYC
       1109.2.

      L. The north toilet room lacks a lavatory with a clear floor space for a forward approach.
         Defendants fail to provide accessible lavatories and/or sinks with a clear floor space of
         30 inches by 48 inches positioned for a forward approach and the required knee and toe
         clearance. See 1991 Standards 4.19.3 and 4.24.5, 2010 Standards 606.2, and 2014 NYC
         606.2.

     LI. The north toilet room lacks a lavatory with protected hot water and drain pipes.
         Defendants fail to provide accessible lavatories and/or sinks with water supply and drain
         pipes that are insulated or otherwise configured to protect against contact. See 1991
         Standards 4.19.4, 2010 Standards 606.5, and 2014 NYC 606.6.

    LII. The north toilet room lacks a mirror that is not more than 40” above the finish floor.

                                                  12
            Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 13 of 34



        Defendants fail to provide an accessible mirror (when located above lavatories or
        countertops) that is installed with the bottom edge of the reflecting surface 40 inches
        maximum above the finish floor within accessible toilet and bathing facilities. See 1991
        Standards 4.19.6, 2010 Standards 603.3, and 2014 NYC 603.3.

 LIII. The north toilet room has a paper towel dispenser that is outside of an accessible reach
       range.
       Defendants fail to provide operable parts within an accessible reach range. See 1991
       Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

 LIV. The door at the south toilet room lacks level maneuvering clearances at the pull side of
      the door. The bar is within 60 inches perpendicular to the doorway.
      Defendants fail to provide an accessible door with level maneuvering clearances. 60
      inches perpendicular to the doorway for 18 inches parallel to the doorway beyond the
      latch is required for a forward approach to the pull side of a door. See 1991 Standards
      4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

  LV. The door at the south toilet room lacks level maneuvering clearances at the push side of
      the door. The toilet room is very small and the opposite wall and fixtures are within 48
      inches perpendicular to the doorway.
      Defendants fail to provide an accessible door with level maneuvering clearances. 48
      inches perpendicular to the doorway is required for a forward approach to the push side
      of a door. See 1991 Standards 4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

 LVI. The door at the south toilet room has door hardware that requires tight grasping and
      twisting of the wrist to operate.
      Defendants fail to provide handles, pulls, latches, locks, and other operable parts that
      are operable with one hand and do not require tight grasping, pinching, or twisting of the
      wrist. See 1991 Standards 4.13.9, 2010 Standards 404.2.7, and 2014 NYC 404.2.6.

LVII. The door at the south toilet room has a privacy latch that is outside of an accessible reach
      range.
      Defendants fail to provide operable parts within an accessible reach range. See 1991
      Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

LVIII. The door at the south toilet room has a privacy latch that requires pinching to operate.
       Defendants fail to provide handles, pulls, latches, locks, and other operable parts that
       are operable with one hand and do not require tight grasping, pinching, or twisting of the
       wrist. See 1991 Standards 4.13.9, 2010 Standards 404.2.7, and 2014 NYC 404.2.6.

 LIX. The south toilet room lacks a turning space.
      Defendants fail to provide the required turning space within accessible toilet and bathing
      facilities. See 1991 Standards 4.23.3, 2010 Standards 603.2.1, and 2014 NYC 603.2.1.

  LX. The south toilet room has a coat hook that is outside of an accessible reach range.



                                                13
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 14 of 34



        Defendants fail to provide operable parts within an accessible reach range. See 1991
        Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

  LXI. The south toilet room lacks an accessible water closet. See below.
       Defendants fail to provide at least one accessible water closet within accessible toilet and
       bathing facilities. See 1991 Standards 4.23.4, 2010 Standards 213.3.2, and 2014 NYC
       1109.2.

 LXII. The south toilet room lacks a water closet that is located 16” to 18” from the side wall.
       Defendants fail to provide an accessible standard water closet positioned with the
       centerline of the water closet 16 inches minimum to 18 inches maximum from the side
       wall or partition. See 1991 Standards 4.16.2, 2010 Standards 604.2, and 2014 NYC
       604.2.

LXIII. The south toilet room lacks a water closet with the required clearances. The lavatory and
       a trash receptacle are within the required clearances.
       Defendants fail to provide a clearance around the accessible water closet that is 60
       inches minimum measured perpendicular from the side wall and 56 inches minimum
       measured perpendicular from the rear wall. See 1991 Standards 4.17.3, 2010 Standards
       604.3.1, and 2014 NYC 604.3.1.

LXIV. The south toilet room lacks a water closet with a toilet paper dispenser in the incorrect
      location.
      Defendants fail to provide an accessible water closet with a toilet paper dispensers that is
      located 7 inches minimum and 9 inches maximum in front of the water closet measured to
      the centerline of the dispenser. See 2010 Standards 604.7, and 2014 NYC 604.7.

 LXV. The south toilet room lacks a water closet with compliant grab bars.
      Defendants fail to provide an accessible water closet with a side wall grab bar that is 42
      inches long minimum, located 12 inches maximum from the rear wall and extending 54
      inches minimum from the rear wall. See 1991 Standards 4.16.4, 2010 Standards 604.5.1,
      and 2014 NYC 604.5.1.
      Defendants fail to provide an accessible water closet with a vertical side wall grab bar.
      See 2014 NYC 604.5.1.
      Defendants fail to provide an accessible water closet with a rear wall grab bar that is 36
      inches long minimum and extend from the centerline of the water closet 12 inches
      minimum on one side and 24 inches minimum on the other side. See 1991 Standards
      4.16.4, 2010 Standards 604.5.2, and 2014 NYC 604.5.2.

LXVI. The south toilet room lacks a water closet with a flush control located on the open side of
      the water closet. The flush control is on the closed side of the fixture.
      Defendants fail to provide an accessible water closet with a flush control located on the
      open side of the water closet. See 1991 Standards 4.16.5, 2010 Standards 604.6, and
      2014 NYC 604.6.

LXVII. The south toilet room lacks an accessible lavatory. See below.

                                                14
              Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 15 of 34



          Defendants fail to provide at least one accessible lavatory within accessible toilet and
          bathing facilities. See 1991 Standards 4.23.6, 2010 Standards 213.3.4, and 2014 NYC
          1109.2.

LXVIII. The south toilet room lacks a lavatory with a clear floor space for a forward approach.
        Defendants fail to provide accessible lavatories and/or sinks with a clear floor space of
        30 inches by 48 inches positioned for a forward approach and the required knee and toe
        clearance. See 1991 Standards 4.19.3 and 4.24.5, 2010 Standards 606.2, and 2014 NYC
        606.2.

 LXIX. The south toilet room lacks a lavatory with protected hot water and drain pipes.
       Defendants fail to provide accessible lavatories and/or sinks with water supply and drain
       pipes that are insulated or otherwise configured to protect against contact. See 1991
       Standards 4.19.4, 2010 Standards 606.5, and 2014 NYC 606.6.

  LXX. The south toilet room lacks a mirror that is not more than 40” above the finish floor.
       Defendants fail to provide an accessible mirror (when located above lavatories or
       countertops) that is installed with the bottom edge of the reflecting surface 40 inches
       maximum above the finish floor within accessible toilet and bathing facilities. See 1991
       Standards 4.19.6, 2010 Standards 603.3, and 2014 NYC 603.3.

 LXXI. The south toilet room has a paper towel dispenser that is outside of an accessible reach
       range.
       Defendants fail to provide operable parts within an accessible reach range. See 1991
       Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

LXXII. The exit door is not accessible. The public entrance is also an exit and is not accessible as
       described above.
       Defendants fail to provide accessible means of egress in the number required by the
       code. See 1991 Standards 4.1.3(9), 2010 Standards 207.1, and 2014 NYC 1007.1.

  STAGE 3

LXXIII. The public entrance to Stage 3 is not accessible. See below.
        Defendants fail to provide that at least 50% of all its public entrances are accessible.
        See 1991 Standards 4.1.3.8(a)(i).
        Defendants fail to provide that at least 60% of all its public entrances are accessible.
        See 2010 Standards 206.4.1.
        Defendants fail to provide that ALL of its public entrances are accessible. See 2014 NYC
        1105.1.

LXXIV. The entrance/exit door lacks level maneuvering clearances at the pull side of the door.
       The sidewalk at the door slopes within 60 inches perpendicular to the doorway.
       Defendants fail to provide an accessible door with level maneuvering clearances. 60
       inches perpendicular to the doorway for 18 inches parallel to the doorway beyond the



                                                  15
               Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 16 of 34



          latch is required for a forward approach to the pull side of a door. See 1991 Standards
          4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

  LXXV. An accessible route is not provided between the main floor area and the mezzanine.
        There are steps between the main floor area and the mezzanine.
        Defendants fail to provide an accessible route to each portion of the building that
        connects to accessible building entrances. See 1991 Standards 4.1.2(2), 2010 Standards
        206.2.4, and 2014 NYC 1104.3.
        Defendants fail to provide an accessible route to each level and mezzanine required to be
        accessible. See 1991 Standards 4.1.3(5), 2010 Standards 206.2.3, and 2014 NYC 1104.4
        Defendants fail to provide that changes in level greater than 1/2-inch high are ramped.
        See 1991 Standards 4.3.8, 2010 Standards 303.4, and 2014 NYC 303.3.

 LXXVI. An accessible route is not provided between the main floor area and the lower level.
        There are steps between the main floor area and the lower level.
        Defendants fail to provide an accessible route to each portion of the building that
        connects to accessible building entrances. See 1991 Standards 4.1.2(2), 2010 Standards
        206.2.4, and 2014 NYC 1104.3.
        Defendants fail to provide an accessible route to each level and mezzanine required to be
        accessible. See 1991 Standards 4.1.3(5), 2010 Standards 206.2.3, and 2014 NYC 1104.4
        Defendants fail to provide that changes in level greater than 1/2-inch high are ramped.
        See 1991 Standards 4.3.8, 2010 Standards 303.4, and 2014 NYC 303.3.

LXXVII. There is no accessible seating at the bar. Furthermore, no accessible tables are provided in
        the surrounding dining area.
        Where food or drink is served at counters exceeding 34 inches in height for consumption
        by customers seated on stools or standing at the counter, a portion of the main counter
        which is 60 inches in length minimum shall be accessible or service shall be available at
        accessible tables within the same area. See 1991 Standards 5.2.
        Where dining surfaces are provided for the consumption of food or drink, at least 5
        percent of the seating spaces and standing spaces at the dining surfaces shall be
        accessible. See 2010 Standards 226.1, and 2014 NYC 1109.10.

LXXVIII. There is no accessible seating in the main floor area.
         Defendants fail to provide that at least 5% of the dining surfaces provided to customers
         are accessible. See 1991 Standard 5.1, 2010 Standards 226.1, and 2014 NYC 1109.10.

 LXXIX. There is no accessible seating in the mezzanine area.
        Defendants fail to provide that at least 5% of the dining surfaces provided to customers
        are accessible. See 1991 Standard 5.1, 2010 Standards 226.1, and 2014 NYC 1109.10.

  LXXX. There is no accessible seating in the lower level.
        Defendants fail to provide that at least 5% of the dining surfaces provided to customers
        are accessible. See 1991 Standard 5.1, 2010 Standards 226.1, and 2014 NYC 1109.10.

 LXXXI. The north or south toilet rooms are not accessible. See below.

                                                  16
                 Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 17 of 34



             Defendants fail to provide accessible toilet facilities. See 1991 Standards 4.1.3(11), 2010
             Standards 213.1, and 2014 NYC 1109.2.

  LXXXII. The door at the north toilet room lacks level maneuvering clearances at the pull side of
          the door. The bar is within 60 inches perpendicular to the doorway.
          Defendants fail to provide an accessible door with level maneuvering clearances. 60
          inches perpendicular to the doorway for 18 inches parallel to the doorway beyond the
          latch is required for a forward approach to the pull side of a door. See 1991 Standards
          4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

 LXXXIII. The door at the north toilet room lacks level maneuvering clearances at the push side of
          the door. The toilet room is very small and the opposite wall and fixtures are within 48
          inches perpendicular to the doorway.
          Defendants fail to provide an accessible door with level maneuvering clearances. 48
          inches perpendicular to the doorway is required for a forward approach to the push side
          of a door. See 1991 Standards 4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

 LXXXIV. The door at the north toilet room has door hardware that requires tight grasping and
         twisting of the wrist to operate.
         Defendants fail to provide handles, pulls, latches, locks, and other operable parts that
         are operable with one hand and do not require tight grasping, pinching, or twisting of the
         wrist. See 1991 Standards 4.13.9, 2010 Standards 404.2.7, and 2014 NYC 404.2.6.

  LXXXV. The door at the north toilet room has a privacy latch that is outside of an accessible reach
         range.
         Defendants fail to provide operable parts within an accessible reach range. See 1991
         Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

 LXXXVI. The door at the north toilet room has a privacy latch that requires pinching to operate.
         Defendants fail to provide handles, pulls, latches, locks, and other operable parts that
         are operable with one hand and do not require tight grasping, pinching, or twisting of the
         wrist. See 1991 Standards 4.13.9, 2010 Standards 404.2.7, and 2014 NYC 404.2.6.

LXXXVII. The north toilet room lacks a turning space.
         Defendants fail to provide the required turning space within accessible toilet and bathing
         facilities. See 1991 Standards 4.23.3, 2010 Standards 603.2.1, and 2014 NYC 603.2.1.

LXXXVIII. The north toilet room has a coat hook that is outside of an accessible reach range.
          Defendants fail to provide operable parts within an accessible reach range. See 1991
          Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

 LXXXIX. The north toilet room lacks an accessible water closet. See below.
         Defendants fail to provide at least one accessible water closet within accessible toilet and
         bathing facilities. See 1991 Standards 4.23.4, 2010 Standards 213.3.2, and 2014 NYC
         1109.2.



                                                     17
            Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 18 of 34



  XC. The north toilet room lacks a water closet that is located 16” to 18” from the side wall.
      Defendants fail to provide an accessible standard water closet positioned with the
      centerline of the water closet 16 inches minimum to 18 inches maximum from the side
      wall or partition. See 1991 Standards 4.16.2, 2010 Standards 604.2, and 2014 NYC
      604.2.

 XCI. The north toilet room lacks a water closet with the required clearances. The lavatory and
      a trash receptacle are within the required clearances.
      Defendants fail to provide a clearance around the accessible water closet that is 60
      inches minimum measured perpendicular from the side wall and 56 inches minimum
      measured perpendicular from the rear wall. See 1991 Standards 4.17.3, 2010 Standards
      604.3.1, and 2014 NYC 604.3.1.

XCII. The north toilet room lacks a water closet with a toilet paper dispenser in the incorrect
      location.
      Defendants fail to provide an accessible water closet with a toilet paper dispensers that is
      located 7 inches minimum and 9 inches maximum in front of the water closet measured to
      the centerline of the dispenser. See 2010 Standards 604.7, and 2014 NYC 604.7.

XCIII. The north toilet room lacks a water closet with compliant grab bars.
       Defendants fail to provide an accessible water closet with a side wall grab bar that is 42
       inches long minimum, located 12 inches maximum from the rear wall and extending 54
       inches minimum from the rear wall. See 1991 Standards 4.16.4, 2010 Standards 604.5.1,
       and 2014 NYC 604.5.1.
       Defendants fail to provide an accessible water closet with a vertical side wall grab bar.
       See 2014 NYC 604.5.1.
       Defendants fail to provide an accessible water closet with a rear wall grab bar that is 36
       inches long minimum and extend from the centerline of the water closet 12 inches
       minimum on one side and 24 inches minimum on the other side. See 1991 Standards
       4.16.4, 2010 Standards 604.5.2, and 2014 NYC 604.5.2.

XCIV. The north toilet room lacks a water closet with a flush control located on the open side of
      the water closet. The flush control is on the closed side of the fixture.
      Defendants fail to provide an accessible water closet with a flush control located on the
      open side of the water closet. See 1991 Standards 4.16.5, 2010 Standards 604.6, and
      2014 NYC 604.6.

XCV. The north toilet room lacks an accessible lavatory. See below.
     Defendants fail to provide at least one accessible lavatory within accessible toilet and
     bathing facilities. See 1991 Standards 4.23.6, 2010 Standards 213.3.4, and 2014 NYC
     1109.2.

XCVI. The north toilet room lacks a lavatory with a clear floor space for a forward approach.
      Defendants fail to provide accessible lavatories and/or sinks with a clear floor space of
      30 inches by 48 inches positioned for a forward approach and the required knee and toe



                                                18
              Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 19 of 34



          clearance. See 1991 Standards 4.19.3 and 4.24.5, 2010 Standards 606.2, and 2014 NYC
          606.2.

XCVII. The north toilet room lacks a lavatory with protected hot water and drain pipes.
       Defendants fail to provide accessible lavatories and/or sinks with water supply and drain
       pipes that are insulated or otherwise configured to protect against contact. See 1991
       Standards 4.19.4, 2010 Standards 606.5, and 2014 NYC 606.6.

XCVIII. The north toilet room lacks a mirror that is not more than 40” above the finish floor.
        Defendants fail to provide an accessible mirror (when located above lavatories or
        countertops) that is installed with the bottom edge of the reflecting surface 40 inches
        maximum above the finish floor within accessible toilet and bathing facilities. See 1991
        Standards 4.19.6, 2010 Standards 603.3, and 2014 NYC 603.3.

 XCIX. The north toilet room has a paper towel dispenser that is outside of an accessible reach
       range.
       Defendants fail to provide operable parts within an accessible reach range. See 1991
       Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

      C. The door at the south toilet room lacks level maneuvering clearances at the pull side of
         the door. The bar is within 60 inches perpendicular to the doorway.
         Defendants fail to provide an accessible door with level maneuvering clearances. 60
         inches perpendicular to the doorway for 18 inches parallel to the doorway beyond the
         latch is required for a forward approach to the pull side of a door. See 1991 Standards
         4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

     CI. The door at the south toilet room lacks level maneuvering clearances at the push side of
         the door. The toilet room is very small and the opposite wall and fixtures are within 48
         inches perpendicular to the doorway.
         Defendants fail to provide an accessible door with level maneuvering clearances. 48
         inches perpendicular to the doorway is required for a forward approach to the push side
         of a door. See 1991 Standards 4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

    CII. The door at the south toilet room has door hardware that requires tight grasping and
         twisting of the wrist to operate.
         Defendants fail to provide handles, pulls, latches, locks, and other operable parts that
         are operable with one hand and do not require tight grasping, pinching, or twisting of the
         wrist. See 1991 Standards 4.13.9, 2010 Standards 404.2.7, and 2014 NYC 404.2.6.

   CIII. The door at the south toilet room has a privacy latch that is outside of an accessible reach
         range.
         Defendants fail to provide operable parts within an accessible reach range. See 1991
         Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

   CIV. The door at the south toilet room has a privacy latch that requires pinching to operate.



                                                  19
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 20 of 34



        Defendants fail to provide handles, pulls, latches, locks, and other operable parts that
        are operable with one hand and do not require tight grasping, pinching, or twisting of the
        wrist. See 1991 Standards 4.13.9, 2010 Standards 404.2.7, and 2014 NYC 404.2.6.

  CV. The south toilet room lacks a turning space.
      Defendants fail to provide the required turning space within accessible toilet and bathing
      facilities. See 1991 Standards 4.23.3, 2010 Standards 603.2.1, and 2014 NYC 603.2.1.

 CVI. The south toilet room has a coat hook that is outside of an accessible reach range.
      Defendants fail to provide operable parts within an accessible reach range. See 1991
      Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

CVII. The south toilet room lacks an accessible water closet. See below.
      Defendants fail to provide at least one accessible water closet within accessible toilet and
      bathing facilities. See 1991 Standards 4.23.4, 2010 Standards 213.3.2, and 2014 NYC
      1109.2.

CVIII. The south toilet room lacks a water closet that is located 16” to 18” from the side wall.
       Defendants fail to provide an accessible standard water closet positioned with the
       centerline of the water closet 16 inches minimum to 18 inches maximum from the side
       wall or partition. See 1991 Standards 4.16.2, 2010 Standards 604.2, and 2014 NYC
       604.2.

 CIX. The south toilet room lacks a water closet with the required clearances. The lavatory and
      a trash receptacle are within the required clearances.
      Defendants fail to provide a clearance around the accessible water closet that is 60
      inches minimum measured perpendicular from the side wall and 56 inches minimum
      measured perpendicular from the rear wall. See 1991 Standards 4.17.3, 2010 Standards
      604.3.1, and 2014 NYC 604.3.1.

  CX. The south toilet room lacks a water closet with a toilet paper dispenser in the incorrect
      location.
      Defendants fail to provide an accessible water closet with a toilet paper dispensers that is
      located 7 inches minimum and 9 inches maximum in front of the water closet measured to
      the centerline of the dispenser. See 2010 Standards 604.7, and 2014 NYC 604.7.

 CXI. The south toilet room lacks a water closet with compliant grab bars.
      Defendants fail to provide an accessible water closet with a side wall grab bar that is 42
      inches long minimum, located 12 inches maximum from the rear wall and extending 54
      inches minimum from the rear wall. See 1991 Standards 4.16.4, 2010 Standards 604.5.1,
      and 2014 NYC 604.5.1.
      Defendants fail to provide an accessible water closet with a vertical side wall grab bar.
      See 2014 NYC 604.5.1.




                                                20
              Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 21 of 34



          Defendants fail to provide an accessible water closet with a rear wall grab bar that is 36
          inches long minimum and extend from the centerline of the water closet 12 inches
          minimum on one side and 24 inches minimum on the other side. See 1991 Standards
          4.16.4, 2010 Standards 604.5.2, and 2014 NYC 604.5.2.

  CXII. The south toilet room lacks a water closet with a flush control located on the open side of
        the water closet. The flush control is on the closed side of the fixture.
        Defendants fail to provide an accessible water closet with a flush control located on the
        open side of the water closet. See 1991 Standards 4.16.5, 2010 Standards 604.6, and
        2014 NYC 604.6.

 CXIII. The south toilet room lacks an accessible lavatory. See below.
        Defendants fail to provide at least one accessible lavatory within accessible toilet and
        bathing facilities. See 1991 Standards 4.23.6, 2010 Standards 213.3.4, and 2014 NYC
        1109.2.

 CXIV. The south toilet room lacks a lavatory with a clear floor space for a forward approach.
       Defendants fail to provide accessible lavatories and/or sinks with a clear floor space of
       30 inches by 48 inches positioned for a forward approach and the required knee and toe
       clearance. See 1991 Standards 4.19.3 and 4.24.5, 2010 Standards 606.2, and 2014 NYC
       606.2.

  CXV. The south toilet room lacks a lavatory with protected hot water and drain pipes.
       Defendants fail to provide accessible lavatories and/or sinks with water supply and drain
       pipes that are insulated or otherwise configured to protect against contact. See 1991
       Standards 4.19.4, 2010 Standards 606.5, and 2014 NYC 606.6.

 CXVI. The south toilet room lacks a mirror that is not more than 40” above the finish floor.
       Defendants fail to provide an accessible mirror (when located above lavatories or
       countertops) that is installed with the bottom edge of the reflecting surface 40 inches
       maximum above the finish floor within accessible toilet and bathing facilities. See 1991
       Standards 4.19.6, 2010 Standards 603.3, and 2014 NYC 603.3.

CXVII. The south toilet room has a paper towel dispenser that is outside of an accessible reach
       range.
       Defendants fail to provide operable parts within an accessible reach range. See 1991
       Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

CXVIII. The first door at the lower level lacks level maneuvering clearances at the pull side of the
        door. The steps are within 60 inches perpendicular to the doorway. Furthermore, the side
        wall is within 18 inches parallel to the doorway beyond the latch.
        Defendants fail to provide an accessible door with level maneuvering clearances. 60
        inches perpendicular to the doorway for 18 inches parallel to the doorway beyond the
        latch is required for a forward approach to the pull side of a door. See 1991 Standards
        4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.



                                                  21
                Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 22 of 34



CXIX. The second door at the lower level lacks level maneuvering clearances at the pull side of
      the door. The opposite wall is within 60 inches perpendicular to the doorway.
      Defendants fail to provide an accessible door with level maneuvering clearances. 60
      inches perpendicular to the doorway for 18 inches parallel to the doorway beyond the
      latch is required for a forward approach to the pull side of a door. See 1991 Standards
      4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

CXX. The exit door is not accessible. The public entrance is also an exit and is not accessible as
     described above.
     Defendants fail to provide accessible means of egress in the number required by the
     code. See 1991 Standards 4.1.3(9), 2010 Standards 207.1, and 2014 NYC 1007.1.

        26.       Upon information and belief, a full inspection of the defendants’ place of public

accommodation will reveal the existence of other barriers to access.

        27.       Defendants failure to make their place of public accommodation accessible denies

plaintiff the opportunity to participate in or benefit from services or accommodations because of

disability.

        28.       As required by the ADA (remedial civil rights legislation) to properly

remedy defendants’ discriminatory violations and avoid piecemeal litigation, plaintiff requires a

full inspection of the defendants’ public accommodation in order to catalogue and cure all of the

areas of non-compliance with the ADA. Notice is therefore given that plaintiff intends on

amending the Complaint to include any violations discovered during an inspection that are not

contained in this Complaint.

        29.       Defendants have endangered plaintiff’s safety and denied plaintiff the opportunity

to participate in or benefit from services or accommodations because of disability.

        30.       Defendants have not satisfied their statutory obligation to ensure that their

policies, practices, procedures for persons with disabilities are compliant with the laws. Nor

have defendants made or provided reasonable accommodations or modifications to persons with

disabilities.



                                                   22
              Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 23 of 34



        31.     Defendant Allen/Orchard, LLC has failed to ensure that its lessee’s place of

public accommodation and the elements therein are in compliance with the 1991 Standards or the

2010 Standards; the Administrative Code, and the BCCNY, including but not limited to ensuring

the maintenance of accessible features.

        32.     The barriers to access within defendants' place of public accommodation continue

to exist.

        33.     Plaintiff has a realistic, credible and continuing threat of discrimination from the

defendants’ non-compliance with the laws prohibiting disability discrimination. The barriers to

access within defendants' place of public accommodation continue to exist and deter plaintiff.

        34.     Plaintiff frequently travels to the shopping area and neighborhood where

defendants’ place of public accommodation is located and patronizes places in the neighborhood.

        35.     Plaintiff intends to patronize the defendants’ place of public accommodation

several times a year after it becomes fully accessible and compliant with the 1991 Standards or

the 2010 Standards, the Administrative Code, and the relevant accessibility portions of the

BCCNY and 2014 NYC.

        36.     Plaintiff is also a “tester” for the purposes of asserting basic civil rights and

monitoring, ensuring, and determining whether defendants’ place of public accommodation is

fully accessible and compliant with the 1991 Standards or the 2010 Standards, the

Administrative Code, and the relevant accessibility portions of the BCCNY and 2014 NYC.

        37.     Plaintiff intends to patronize the defendants’ place of public accommodation

several times a year as “tester” to monitor, ensure, and determine whether defendants’ place of

public accommodation is fully accessible and compliant with the 1991 Standards or the 2010




                                                  23
              Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 24 of 34



Standards, the Administrative Code, and the relevant accessibility portions of the and 2014 NYC

– all for the benefit of those similarly situated to plaintiff.

                               FIRST CAUSE OF ACTION
              (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

        38.     Plaintiff realleges and incorporates by reference all allegations set in this

Complaint as if fully set forth herein.

        39.     Plaintiff is substantially limited in the life activity of both walking and body

motion range and thus has a disability within the meaning of the ADA. As a direct and

proximate result of plaintiff’s disability, plaintiff uses a wheelchair for mobility, and also has

restricted use of arms and hands.

        40.     The ADA imposes joint and several liability on both the property owner and

lessee of a public accommodation. 28 C.F.R. 36.201(b).

        41.     Under the ADA, both the property owner and lessee are liable to the plaintiff and

neither can escape liability by transferring their obligations to the other by contract (i.e. lease

agreement). 28 C.F.R. 36.201(b).

        42.     Defendants have and continue to subject plaintiff to disparate treatment by

denying plaintiff full and equal opportunity to use their place of public accommodation all

because plaintiff is disabled. Defendants’ policies and practices have disparately impacted

plaintiff as well.

        43.     By failing to comply with the law in effect for decades, defendants have

articulated to disabled persons such as the plaintiff that they are not welcome, objectionable and

not desired as patrons of their public accommodation.

        44.     Defendants have discriminated against the plaintiff by designing and/or

constructing a building, facility and place of public accommodation that is not readily accessible

                                                   24
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 25 of 34



to and usable by the disabled plaintiff and not compliant with the 1991 Standards or the 2010

Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C. §12183(a)(1).

       45.        Defendants’ place of public accommodation is not accessible and fails to provide

an integrated and equal setting for the disabled, all in violation of 42 U.S.C. §12182(b)(1)(A) and

28 C.F.R. § 36.203.

       46.        Upon making alterations to their public accommodation, defendants failed to

make their place of public accommodation accessible to plaintiff to the maximum extent feasible

in violation of 28 C.F.R. §§ 36.402 and 36.406.

       47.        Upon making these alterations to the primary function areas, defendants failed to

make the paths of travel to the primary function areas accessible to plaintiff, in violation of 28

C.F.R. § 36.403.

       48.        Defendants failed to make all readily achievable accommodations and

modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would be

readily achievable to make defendants’ place of public accommodation fully accessible.

       49.        By failing to remove the barriers to access where it is readily achievable to do so,

defendants have discriminated against plaintiff on the basis of disability in violation of § 302(a)

and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a), (b)(2)(A)(iv), and 28 C.F.R. § 36.304.

       50.        In the alternative, defendants have violated the ADA by failing to provide

plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R. § 36.305.

       51.        Defendants failure to remove the barriers to access constitutes a pattern and

practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28 C.F.R §

36.101 et. seq.




                                                   25
              Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 26 of 34



        52.     Administrative Code §§ 19-152 and 7-210 impose a non-delegable duty on the

property owner to repave, reconstruct, repair, and maintain its abutting public sidewalk. As a

result, within the meaning of the ADA, Allen/Orchard, LLC continuously controlled, managed

and operated the public sidewalk abutting 192-196 Allen Street, which includes the portion of

the sidewalk constituting the entrance to defendants’ place of public accommodation.

        53.     Allen/Orchard, LLC’s failure to construct and maintain an accessible entrance

from the public sidewalk to defendants’ place of public accommodation constitutes disability

discrimination in a violation of the ADA.

        54.     Defendants have and continue to discriminate against plaintiff in violation of the

ADA by maintaining and/or creating an inaccessible public accommodation.

                           SECOND CAUSE OF ACTION
              (VIOLATION OF THE NEW YORK STATE EXECUTIVE LAW)

        55.     Plaintiff realleges and incorporates by reference all allegations set forth in this

Complaint as if fully set forth herein.

        56.     Plaintiff suffers from various medical conditions that separately and together

prevent the exercise of normal bodily functions in plaintiff; in particular, the life activities of

both walking and body motion range. Plaintiff therefore suffers from a disability within the

meaning of the Executive Law § 296(21).

        57.     Defendants have and continue to subject plaintiff to disparate treatment by

denying plaintiff equal opportunity to use their place of public accommodation all because

plaintiff is disabled.

        58.     Defendants discriminated against plaintiff in violation of New York State

Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public




                                                  26
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 27 of 34



accommodation. Each of the defendants have aided and abetted others in committing disability

discrimination.

       59.     Defendants have failed to make all readily achievable accommodations and

modifications to remove barriers to access in violation of Executive Law § 296(2)(c)(iii).

       60.     In the alternative, defendants have failed to provide plaintiff with reasonable

alternatives to barrier removal as required in violation of Executive Law § 296(2)(c)(iv).

       61.     It would be readily achievable to make defendants’ place of public

accommodation fully accessible.

       62.     It would not impose an undue hardship or undue burden on defendants to make

their place of public accommodation fully accessible.

       63.     As a direct and proximate result of defendants' unlawful discrimination in

violation of New York State Executive Law, plaintiff has suffered, and continues to suffer

emotional distress, including but not limited to humiliation, embarrassment, stress, and anxiety.

       64.     Plaintiff has suffered damages in the amount to be determined at trial.

                           THIRD CAUSE OF ACTION
           (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                                 NEW YORK)

       65.     Plaintiff realleges and incorporates by reference all allegations set forth in this

Complaint as if fully set forth herein.

       66.     Plaintiff suffers from various medical conditions that separately and together,

impair plaintiff’s bodily systems - in particular, the life activity of both walking and body motion

range -and thus plaintiff has a disability within the meaning of the Administrative Code § 8-

102(16).




                                                 27
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 28 of 34



       67.     The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”), also

known as Local Law 85, clarified the scope of the Administrative Code in relation to the New

York City’s Human Rights Law. The Restoration Act confirmed the legislative intent to abolish

“parallelism” between the Administrative Code and the Federal and New York State anti-

discrimination laws by stating as follows:

       The provisions of this title shall be construed liberally for the accomplishment of the
       uniquely broad and remedial purposes thereof, regardless of whether federal or New
       York State civil and human rights laws, including those laws with provisions
       comparably-worded to provisions of this title, have been so construed.

Restoration Act § 7 amending Administrative Code §8-130 (emphasis added). The Restoration

Act is to be construed broadly in favor of plaintiff to the fullest extent possible.

       68.     Defendants have and continue to subject plaintiff to disparate treatment and

disparate impact by directly and indirectly refusing, withholding, and denying the

accommodations, advantages, facilities, and privileges of their place of public accommodation

all because of disability in violation of the Administrative Code § 8-107(4). Each of the

defendants have aided and abetted others in committing disability discrimination.

       69.     Defendants have discriminated, and continue to discriminate, against plaintiff in

violation of the Administrative Code § 8-107(5)(b) by designing, creating and/or maintaining an

inaccessible commercial facility/space.

       70.     Defendants have subjected, and continue to subject, plaintiff to disparate

treatment by directly and indirectly refusing, withholding, and denying the accommodations,

advantages, facilities, and privileges of their commercial facility/space all because of disability in

violation of the Administrative Code § 8-107(5)(b).

       71.     In violation of Administrative Code § 8-107(6), defendants have and continue to,

aid and abet, incite, compel or coerce each other in each of the other defendants’ attempts to, and

                                                  28
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 29 of 34



in their acts of directly and indirectly refusing, withholding, and denying the accommodations,

advantages, facilities, and privileges of their commercial facility/space and the place of public

accommodation therein, all because of disability, as well as other acts in violation of the

Administrative Code.

       72.     Administrative Code §§ 19-152 and 7-210 impose a non-delegable duty on the

property owner to repave, reconstruct, repair, and maintain its abutting public sidewalk. As a

result, Allen/Orchard, LLC continuously controlled, managed and operated the public sidewalk

abutting 192-196 Allen Street, which includes the portion of the sidewalk constituting the

entrance to defendants’ place of public accommodation.

       73.     Allen/Orchard, LLC’s failure to construct and maintain an accessible entrance

from the public sidewalk to defendants’ place of public accommodation constitutes disability

discrimination in a violation of the Administrative Code.

       74.     Defendants discriminated against plaintiff in violation of the Administrative

Code, § 8-107(4), and Local Law 58 by maintaining and/or creating an inaccessible public

accommodation.

       75.     As a direct and proximate result of defendants' unlawful discrimination in

violation of the Administrative Code, plaintiff has suffered, and continues to suffer emotional

distress, including but not limited to humiliation, stress, embarrassment, and anxiety.

       76.     Defendants’ long-standing refusal to make their place of public accommodation

fully accessible was deliberate, calculated, egregious, and undertaken with reckless disregard to

plaintiff’s rights under the Administrative Code.




                                                 29
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 30 of 34



       77.     By failing to comply with the law in effect for decades, defendants have

articulated to disabled persons such as the plaintiff that they are not welcome, objectionable and

not desired as patrons of their public accommodation.

       78.     Defendants engaged in discrimination with willful or wanton negligence, and/or

recklessness, and/or a conscious disregard of the rights of others and/or conduct so reckless as to

amount to such disregard for which plaintiff is entitled to an award of punitive damages pursuant

to Administrative Code § 8-502.

       79.     By refusing to make their place of public accommodation accessible, defendants

have unlawfully profited from their discriminatory conduct by collecting revenue from a non-

compliant space and pocketing the money that they should have lawfully expended to pay for a

fully compliant and accessible space. Defendants’ unlawful profits plus interest must be

disgorged.

       80.     Plaintiff has suffered damages in the amount to be determined at trial.

                           FOURTH CAUSE OF ACTION
             (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)

       81.     Plaintiff realleges and incorporates by reference all allegations set in this

Complaint as if fully set forth herein.

       82.     Defendants discriminated against plaintiff pursuant to New York State Executive

Law.

       83.     Consequently, plaintiff is entitled to recover the penalty prescribed by Civil

Rights Law §§ 40-c and 40-d for each and every violation.

       84.     Notice of this action has been served upon the Attorney General as required by

Civil Rights Law § 40-d.




                                                 30
              Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 31 of 34



                                 FIFTH CAUSE OF ACTION
                               (COMMON LAW NEGLIGENCE)

        85.     Plaintiff realleges and incorporates by reference all allegations set in this

Complaint as if fully set forth herein.

        86.     Defendants negligently designed, constructed, operated, repaired and maintained

their place of public accommodation located at 192-196 Allen Street in a manner that has

rendered their place of public accommodation unsafe to the disabled plaintiff.

        87.     At all relevant times, defendants, who hold their property open to the public, have

had a duty to patrons such as plaintiff to design, construct, operate, repair, and maintain their

place of public accommodation located at 192-196 Allen Street in a reasonably safe condition,

including a duty to comply with the Administrative Code.

        88.     Defendants breached their duty by negligently designing, constructing, operating,

repairing and maintaining their place of public accommodation located at 192-196 Allen Street

in a manner that has unreasonably endangered the plaintiff’s physical safety and caused plaintiff

to fear for plaintiff’s own safety.

        89.     Defendants failure to design, construct, operate, repair and maintain their place of

public accommodation located at 192-196 Allen Street in a manner that is safe to the disabled

plaintiff has proximately caused plaintiff emotional distress.

        90.     Defendants have had actual and constructive notice that their place of public

accommodation located at 192-196 Allen Street is not safe to the disabled.

        91.     As a direct result of defendants’ negligence, plaintiff has suffered and continues

to suffer emotional distress damages in an amount to be determined at trial.




                                                  31
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 32 of 34



                                         INJUNCTIVE RELIEF

       92.     Plaintiff will continue to experience unlawful discrimination as a result of

defendants' failure to comply with the above-mentioned laws. Therefore, injunctive relief is

necessary to order defendants to alter and modify their place of public accommodation and their

operations, policies, practices and procedures.

       93.     Injunctive relief is also necessary to make defendants' facilities readily accessible

to and usable by plaintiff in accordance with the above-mentioned laws.

       94.     Injunctive relief is further necessary to order defendants to provide auxiliary aids

or services, modification of their policies, and/or provision of alternative methods, in accordance

with the ADA, Executive Law and the Administrative Code.

                                   DECLARATORY RELIEF

       95.     Plaintiff is entitled to a declaratory judgment concerning each of the accessibility

violations committed by defendants against plaintiff and as to required alterations and

modifications to defendants’ place of public accommodation, facilities, goods and services, and

to defendants’ policies, practices, and procedures.

                       ATTORNEY’S FEES, EXPENSES AND COSTS

       96.     In order to enforce plaintiff’s rights against the defendants, plaintiff has retained

counsel and is entitled to recover attorney’s fees, expenses and costs pursuant to the ADA and

the Administrative Code. 42 U.S.C. §12205; 28 C.F.R. §36.505; and Administrative Code § 8-

502.

                                        JURY DEMAND

                     Plaintiff demands a trial by jury on all claims so triable.




                                                  32
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 33 of 34



                                     PRAYER FOR RELIEF

         WHEREFORE, plaintiff respectfully requests that the Court enter a judgment against the

defendants, jointly and severally, in favor of plaintiff that contains the following relief:

            A. Enter declaratory judgment declaring that defendants have violated the ADA and

its implementing regulations, Executive Law and Administrative Code and declaring the rights

of plaintiff as to defendants' place of public accommodation, and defendants’ policies, practices

and procedures;

            B. Issue a permanent injunction ordering defendants to close and cease all business

until defendants remove all violations of the ADA, the 1991 Standards or the 2010 Standards,

Executive Law and Administrative Code, including but not limited to the violations set forth

above;

            C. Retain jurisdiction over the defendants until the Court is satisfied that the

defendants' unlawful practices, acts and omissions no longer exist and will not reoccur;

            D. Award plaintiff compensatory damages as a result of defendants' violations of

New York State Executive Law and the Administrative Code of the City of New York;

            E. Award plaintiff punitive damages in order to punish and deter the defendants for

their violations of the Administrative Code of the City of New York;

            F. Award plaintiff the penalty for each and every violation of the law, per defendant,

pursuant to New York State Civil Rights Law §§ 40-c and 40-d;

            G. Award reasonable attorney’s fees, costs and expenses pursuant to the

Administrative Code;

            H. Find that plaintiff is a prevailing party in this litigation and award reasonable

attorney’s fees, costs and expenses pursuant to the ADA; and



                                                  33
             Case 1:18-cv-09753 Document 1 Filed 10/23/18 Page 34 of 34



            I. For such other and further relief, at law or in equity, to which plaintiff may be

justly entitled.

Dated: October 23, 2018
       New York, New York
                                              Respectfully submitted,

                                              PARKER HANSKI LLC


                                              By:     /s
                                                      Glen H. Parker, Esq.
                                                      Adam S. Hanski, Esq.
                                                      Robert G. Hanski, Esq.
                                                      Attorneys for Plaintiff
                                                      40 Worth Street, 10th Floor
                                                      New York, New York 10013
                                                      Telephone: (212) 248-7400
                                                      Facsimile: (212) 248-5600
                                                      Email:ash@parkerhanski.com
                                                      Email:ghp@parkerhanski.com
                                                      Email:rgh@parkerhanski.com




                                                 34
